DETAILED ACTION
This communication is response to the application filed 03/16/2021. Claims 1-5, 7-20, and 22 are pending and presented for examination. A preliminary amendment submitted 03/16/2021 is acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/03/2020, 07/13/2020, 09/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 9 and 19, the term "zero-rating service of a subscriber associated with the collection agent" in claims 9 and 19 is a relative term which is unclear and renders the claim indefinite.  The term "zero-rating service" is not defined 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-3, 9-12, 15, 18-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2017/0214575 to Asenjo et al. (hereafter Asenjo) in view of US Pub. 2019/0066506 to Kazemi et al. (hereafter Kazemi).

Regarding claim 1, Asenjo discloses an apparatus configured for facilitating geospatial sensing of an environment (see Asenjo, Fig 1), the apparatus comprising: 
one or more processors and one or more persistent memory modules having program instructions stored thereon which, when executed by one or more processors (see Asenjo, Fig 12), perform the following acts: 
collect environmental data by a collection agent operating with a plurality of sensors configured to sense data relating to the environment (see Asenjo, ¶ 0031: The data collection system 28, 30 includes a cloud agent 32, 34 configured to collect live data (e.g., status parameter values) and/or historical data (e.g., alarm history, fault history, warning history, status history, trend data, etc.) from the industrial devices 16, 18, 20, 22, 24, 26, directly and/or indirectly); 
prioritize the environmental data responsive to at least one of a determination of cellular radio access network (RAN) resource capacity available to the collection agent, RAN transmission resource capacity, cost of the cellular RAN resource capacity available to the collection agent, and relative urgency of an event within the environment to which at least a portion of the environmental data pertains (see Asenjo, ¶ 0032: The data can be prioritized before transmission to the cloud platform 40. 
 responsive to prioritizing he environmental data, transmit one or more pieces of the environmental data to at least one of an edge network node and a cloud-based datacenter network node (see Asenjo, ¶ 0032: The cloud agent 32, 34 is further configured to transmit the collected data to a cloud platform 40 of the cloud-based remote monitoring system 10).
Asenjo discloses collecting live data, which is interpreted to data relating to the environment but does not explicitly disclose the data is related to the environment.
However, Kazemi discloses data collecting by the sensor is related to the environment (see Kazemi, ¶ 0003: an autonomous vehicle can observe its surrounding environment using a variety of sensors and can attempt to comprehend the environment by performing various processing techniques on data collected by the sensors; ¶ 0021: the perception system can retrieve or otherwise obtain map data that provides detailed information about the surrounding environment of the autonomous vehicle).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of sensing data related to the environment as taught by Kazemi and incorporate it into the system of 

Regarding claim 2, Asenjo in view of Kazemi discloses the apparatus as recited in claim 1, Asenjo does not explicitly disclose but Kazemi does discloses wherein the environment comprises a geographic area including one or more road segments, and further wherein the environmental data comprises at least one of a location area indication of the collection agent, motion data of a vehicle or a human operator sensed by the collection agent executing on a wireless user equipment (UE) device placed within or associated with the vehicle or the human operator traversing at least a road segment and external data sensed by the sensors operating with the collection agent with respect to at least one of optical, infrared (IR), auditory, sonic, visual, aural, weather, and thermal data pertaining to a vicinity surrounding the vehicle or the human operator disposed within the environment (see Kazemi, ¶ 0020: The sensor data can include information that describes the location of objects within the surrounding environment of the autonomous vehicle; ¶ 0021: the perception system can retrieve or otherwise obtain map data that provides detailed information about the surrounding environment of the autonomous vehicle. The map data can provide information regarding: the identity and location of different roadways, road segments, buildings, or other items; the location and directions of traffic lanes (e.g., the location and direction of a parking lane, a turning lane, a bicycle lane, or other lanes within a particular roadway); traffic control data (e.g., the location and instructions of signage, traffic lights, or other traffic control devices); and/or any other map data that provides information that assists 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Kazemi and incorporate it into the system of Asenjo for efficient identification of motion path through surrounding environment (see Kazemi, ¶ 0003).

Regarding claim 3, Asenjo in view of Kazemi discloses the apparatus as recited in claim 1, Asenjo does not explicitly disclose wherein the one or more processors is further caused to transmit the environmental data to a data consumption agent via a peer-to-peer communication network path.
However, Kazemi discloses wherein the one or more processors is further caused to transmit the environmental data to a data consumption agent via a peer-to-peer communication network path (see Kazemi, ¶ 0018: the vehicle intention system can publish intention messages that indicate the determined intention to one or more components or systems that consume the intention messages. As examples, the consumers of the intention messages can be components or systems that control the operation of the autonomous vehicle; components or systems that interact with human passengers of the autonomous vehicle; a remote computing system (e.g., a remote control system); and/or additional autonomous vehicles (e.g., located near the autonomous vehicle); ¶ 0094: the network(s) can include one or more of a local area network, wide area network, the Internet, secure network, cellular network, mesh 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Kazemi and incorporate it into the system of Asenjo for efficient identification of motion path through surrounding environment (see Kazemi, ¶ 0003).

Regarding claim 9, Asenjo in view Kazemi discloses the apparatus of claim 1, but does not explicitly disclose wherein at least one or more pieces of the environmental data is transmitted to the edge network node as a zero-rating service of a subscriber associated with the collection agent.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit environmental data as zero-rating service based on user design preference to maximize communication system resources.

Regarding claim 10, it is rejected for the same reasons as set forth in claim 1. Although phrased as system claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 11, it is rejected for the same reasons as set forth in claim 2. Although phrased as system claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 12, it is rejected for the same reasons as set forth in claim 3. Although phrased as system claim, the claim is nevertheless simple repetitions of the subject matter of claim 3.

Regarding claim 15, Asenjo in view of Kazemi discloses the system as recited in claim 10, Asenjo does not but Kazemi does discloses wherein at least one or more portions of the environmental data is transmitted using one or more wireless technologies involving IEEE 802.11b, IEEE 802.11a, IEEE 802.11g, IEEE 802.11p, HiperLan and HiperLan II standards, Wi-Max standard, OpenAir standard, Bluetooth standard, an Enhanced Data Rates for Global System for Mobile Communications (GSM) Evolution (EDGE) network technology, a 3rd/4th/5th Generation network technology, Long Term Evolution (LTE) technology, High- Speed Uplink Packet Access (HSUPA) technology, Evolved High-Speed Packet Access (HSPA) technology, an Integrated Digital Enhanced Network (IDEN) technology, a Code Division Multiple Access (CDMA) network technology, a Universal Mobile Telecommunications System (UMTS) network technology, a Universal Terrestrial Radio Access Network (UTRAN) technology, an AII-IP Next Generation Network (NGN) technology, an IP Multimedia Subsystem (IMS) technology, and a satellite telephony network technology (see Kazemi, ¶ 0094: The network(s) 180 can be any type of network or combination of networks that allows for communication between devices. In some embodiments, the network(s) can include one or more of a local area network, wide area network, the Internet, secure network, cellular network, mesh network, peer-to-peer communication 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Kazemi and incorporate it into the system of Asenjo to improve communication system performance.

Regarding claim 18, it is rejected for the same reasons as set forth in claim 9. Although phrased as system claim, the claim is nevertheless simple repetitions of the subject matter of claim 9.

Regarding claim 19, Asenjo in view of Kazemi discloses the system as recited in claim 10, Asenjo does not explicitly disclose but Kazemi does discloses wherein the collection agent is configured to operate in association with a mobile communications device, a smart wearable device, a vehicle control unit of a manual or autonomous vehicle, and one or more Internet-of-Things (loT)-enabled traffic and road condition sensors disposed within the environment (see Kazemi, ¶ 0018: the vehicle intention system can implement various algorithmic operations, rules-based systems, machine-learned models, and/or other data processing logic to extract the intention of the autonomous vehicle from the operational data. The vehicle intention system can output one or more intention signals that indicate the determined intention of the autonomous vehicle. For example, the vehicle intention system can publish intention messages that indicate the determined intention to one or more components or systems that consume 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Kazemi and incorporate it into the system of Asenjo to improve communication system performance.
 
Regarding claim 20, Asenjo in view of Kazemi discloses the system as recited in claim 19, Asenjo does not explicitly disclose wherein the autonomous vehicle is at least one of an autonomous land vehicle, an autonomous aerial vehicle, an autonomous amphibious vehicle, and an autonomous aquatic vehicle.
However, Kazemi discloses wherein the autonomous vehicle is at least one of an autonomous land vehicle, an autonomous aerial vehicle, an autonomous amphibious vehicle, and an autonomous aquatic vehicle (see Kazemi, ¶ 0019: an autonomous vehicle can be a ground-based autonomous vehicle (e.g., car, truck, bus, trains, etc.), an air-based autonomous vehicle (e.g., airplane, drone, helicopter, or other aircraft), autonomous vehicles that operate through a system of tunnels (e.g., subway), or other types of vehicles (e.g., watercraft)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught 

Regarding claim 22, it is rejected for the same reasons as set forth in claim 1. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asenjo in view of Kazemi and further in view of US Pub. 2014/0241247 to Kempf et al. (hereafter Kempf).

Regarding claim 8, Asenjo in view Kazemi discloses the apparatus of claim 1, but does not explicitly disclose wherein at least one of the edge network node and the cloud-based datacenter node are implemented as one or more virtual machines in a network function virtualization (NFV) architecture.
However, Kempf discloses wherein at least one of the edge network node and the cloud-based datacenter node are implemented as one or more virtual machines in a network function virtualization (NFV) architecture (see Kempf, ¶ 0006: A control plane device in a cloud computing system executes a plurality of virtual machines for implementing network function virtualization (NFV)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein at least one of the edge network node and the cloud-based datacenter node are 

Regarding claim 17, it is rejected for the same reasons as set forth in claim 8. Although phrased as system claim, the claim is nevertheless simple repetitions of the subject matter of claim 8.

Allowable Subject Matter
Claims 4, 5, 7, 13, 14, and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 8,565,109 to Poovendran et al. discloses optimization polling protocols in sensor networks.
US Patent 7,847,699 to Lee et al. discloses apparatus and method of ubiquitous sensor networks.
US Patent 8,818,708 to Mathieu et al. discloses optimum driving path on full windshield display.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.